DETAILED ACTION

Drawings
The drawings were received on 5/18/21.  These drawings are accepted.

Specification
The amendments to the specification were received on 5/18/21. The amendments are accepted.

Allowable Subject Matter
Claims 2-7, 9-18, and 20-25 are allowed.
The following is an examiner’s statement of reasons for allowance:
As to claim 2, the applicant has removed limitations that had previously resulted in claim 2 being rejected under 35 USC 112(a), and thus those rejections are withdrawn. While it was previously pointed out that MacArthur (US 2013/0096511 A1, cited previously and hereafter ‘MacArthur) in view of Wang et al. (US 7,839,288 B2, cited previously and hereafter ‘Wang’) teach many of the limitations of claim 2 (see 10/6/2020 Non-Final Rejection), neither MacArthur nor Wang teach wherein an outer circumference of the tamper-evident closure comprises a serrated, corrugated, or keyed structure that protrudes radially outwardly in combination with the rest of claim 2. And, while there are references that exist such as Holoubek et al. (US 4,666,063, cited previously and hereafter ‘Holoubek’) which teach tamper-evident closures comprising serrated, corrugated, or keyed structures that protrude radially outwardly (see seal member 15 having corrugations in Figs. 1-5), Holoubek is not an injection device and furthermore there does not appear to be a way to modify MacArthur/Wang to include a serrated, corrugated, or keyed structure that protrudes radially outwardly in a manner that satisfies claim 2.

As to claim 22, the applicant has incorporated the limitations of wherein an outer circumference of the closure comprises a serrated, corrugated, or keyed structure. While it was pointed out that MacArthur in view of Wang teaches many of the limitations of claim 22 (see 3/24/21 Final Rejection), neither is explicit to wherein an outer circumference of the closure comprises a serrated, corrugated, or keyed structure in combination with the rest of the limitations of claim 22. And, while there are references that exist such as Holoubek which teach tamper-evident closures comprising an outer circumference of a closure comprising serrated, corrugated, or keyed structures (see seal member 15 having corrugations in Figs. 1-5), Holoubek is not an injection device and furthermore there does not appear to be a way to modify MacArthur/Wang to include a serrated, corrugated, or keyed structure in combination with the rest of the limitations of claim 22.
Claims 23-25 depend from claim 25.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James D Ponton whose telephone number is (571)272-1001.  The examiner can normally be reached on M-Th 9:00am-6:30pm, F 9:00am-1:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/James D Ponton/Examiner, Art Unit 3783                                                                                                                                                                                                        /BHISMA MEHTA/Supervisory Patent Examiner, Art Unit 3783